







AMENDMENT TO THE LEASE AGREEMENT
 
THIS AMENDMENT TO THE LEASE AGREEMENT (this “Amendment”) is effective as of
April 1, 2016 (“Effective Date”) by and between Fox Factory Inc., a California
corporation (the “Tenant”), and Robert C. Fox Jr., an individual (“Landlord”).


WHEREAS, the Tenant and the Landlord previously entered into a Lease Agreement
effective as of July 1, 2003 (the “Original Lease Agreement”) and as hereby
amended, this “Amendment” and the Original Lease Agreement, collectively,
hereinafter comprise the “Lease Agreement” and such Lease Agreement sets forth
the terms and conditions of Landlord’s lease to the Tenant and Tenant’s lease
from the Landlord; and


WHEREAS, the Tenant and Landlord desire to amend the terms of the Original Lease
Agreement, as set forth in detail herein; and


NOW, THEREFORE, the Tenant and Landlord hereby agree that the Lease Agreement
shall be amended as follows:


1.
DEFINED TERMS. Unless otherwise defined in this Amendment, defined terms shall
have the meanings ascribed to them in the Lease Agreement.



2.
AMENDMENT.

 
A.
Salient Lease Terms item 6. (c) is hereby deleted entirely and replaced with:
“Termination Date: June 30, 2020”



B.
Salient Lease Terms item 8. (a) is hereby deleted entirely and replaced with:
“Minimum Monthly Rent: Fifty Nine Thousand and Six Hundred Dollars ($59,600.00)”



C.
Article 3. Is hereby deleted entirely and replaced with: “Term: The term shall
commence on July 1, 2003, and shall continue for a period of seventeen (17)
years, terminating on June 30, 2020”



D.
Article 5. A. is hereby deleted entirely and replaced with: “Minimum Monthly
Rent: Tenant shall pay to Landlord as minimum monthly rent, without deduction,
setoff, prior notice or demand, the sum of Fifty Nine Thousand and Six Hundred
Dollars ($59,600.00) per month, payable in advance on the 1st day of each month,
commencing on the commencement date and continuing during the term. Minimum
monthly rent for the first (1st ) month shall be paid upon execution of this
Lease Agreement. All rent shall be paid to Landlord at the address to which
notices to Landlord are given.



E.
Article 8. Is hereby deleted entirely and replaced with: “Repairs and
Maintenance: Tenant agrees at all times during the term hereof and at its own
cost and expense to keep, repair and maintain the demises premises and every
part thereof, structural and non-structural, including without limitation, the
building, landscape areas, driveways, and parking areas, in good and sanitary
order and condition, reasonable wear and tear excepted. The term “repairs” shall
include all such replacements, renewals, alterations, additions and betterments
necessary for Tenant to properly maintain the premises in good order and
condition. As part of the foregoing, and notwithstanding any immediate necessity
of replacement, Tenant shall, subject to the monetary cap stated below and at a
time or times during the term, as chosen by Tenant in its sole discretion,
replace, or pay Landlord the cost of replacing, all of the current HVAC roof
units, as needed, wherein such replacement, as opposed to necessitating unit per
unit replacement, will rather result in a heating and cooling capacity of the
replacement building HVAC system that is equivalent to that of the current units
being replaced. Notwithstanding anything to the contrary herein, Tenant’s total
liability through the Term of the Lease Agreement, for the aforementioned HVAC
roof unit replacement shall in no event exceed Four Hundred and Fifty Thousand
Dollars ($450,000.00). For clarity, and subject to the $450,000.00 maximum spend
by Tenant, the HVAC system as a whole shall, in June of 2020, be fit for purpose
and marketable with the Premises.





2.    Negotiation.


A.
Landlord and Tenant each acknowledges and agrees that the Lease Agreement as
amended by this Amendment has been negotiated at arms-length and is fair and
reasonable.






--------------------------------------------------------------------------------







3.    Miscellaneous.


A.
Capitalized terms used herein and not defined shall have the meanings ascribed
to them in the Lease Agreement. To the extent that there are any inconsistencies
between the terms of this Amendment and the remainder of the Lease Agreement,
the terms of this Amendment will take precedence. 



B.
Except as provided in this Amendment, the Lease Agreement shall remain
unmodified and in full force and effect. This Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument.





IN WITNESS WHEREOF, the Tenant and Landlord have executed this Amendment
effective April 1, 2016.
Landlord             Tenant


Fox Factory Inc.






By: /s/ Robert C. Fox Jr             By: /s/ Larry L. Enterline        
Name: Robert C. Fox Jr.                  Name: Larry L. Enterline
Title: Owner                 Title: Chief Executive Officer


Date Signed: May 2, 2016                Date Signed: May 2, 2016





